NOT FOR FULL-TEXT PUBLICATION
                                  File No. 15a0085n.06

                                        Case No. 07-3766

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


ODRAYE G. JONES, nka Malik Allah-U-Akbar,              )
                                                                                    FILED
                                                                              Jan 28, 2015
                                                       )                  DEBORAH S. HUNT, Clerk
       Petitioner-Appellant,                           )
                                                       )
v.                                                     )
                                                       )        ORDER
MARGARET BRADSHAW, Warden,                             )
                                                       )
       Respondent-Appellee.                            )
                                                       )
                                                       )

Before: COLE, Chief Judge; MOORE and GRIFFIN, Circuit Judges.

       Odraye G. Jones, an Ohio death row inmate, moves this court to expand its January 30,

2009 order in this capital habeas appeal to allow: (1) the district court to consider Jones’s pro se

motions to remove counsel and waive his lethal injection litigation; and (2) the filing and full

consideration of further pleadings to demonstrate cause to excuse the procedural default of

various ineffective assistance of trial counsel claims under Martinez v. Ryan, 132 S. Ct. 1309

(2012), and Trevino v. Thaler, 133 S. Ct. 1911 (2013).

       The warden does not oppose Jones’s first motion, and we granted a similar motion on

September 6, 2012. We now grant this motion as well.

       The warden opposes Jones’s second motion, filed through counsel, in which he seeks to

supplement or amend his pleadings with claims related to the ineffective assistance of trial

counsel. Jones contends that there is cause to excuse the procedural default of those claims
Case No. 07-3766
Jones v. Bradshaw

under the authority of Martinez and Trevino. Our court has not yet decided whether an Ohio

habeas petitioner can show cause to excuse a procedural default under Trevino. See McGuire v.

Warden, Chillicothe Corr. Inst., 738 F.3d 741, 751–52 (6th Cir. 2013). We therefore grant

Jones’s second motion to expand the limited remand to allow the filing and full consideration of

supplemental or amended pleadings related to the ineffective assistance of trial counsel, and for

the district court to consider Jones’s contention that there is cause to excuse the procedural

default of those claims under Martinez and Trevino.



                                            ENTERED BY ORDER OF THE COURT




                                            Deborah S. Hunt, Clerk




                                              -2-